Citation Nr: 0501323	
Decision Date: 01/14/05    Archive Date: 01/19/05

DOCKET NO.  94-16 394	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney


ATTORNEY FOR THE BOARD

Michael F. Bradican


INTRODUCTION

The veteran performed active duty service from August 1971 to 
May 1977.  

This matter was initially before the Board of Veterans' 
Appeals (Board) from an April 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  In May 1998, the Board denied the veteran's 
appeal.  In May 1999, the United States Court of Appeals for 
Veterans Claims (Court) granted an unopposed motion for 
remand, vacating the decision and remanding the case to the 
Board for another decision.  

In February 2000, the Board again denied the claim, in 
January 2001, the Court again granted a joint motion for 
remand.  Thereafter, in May 2002, the Board denied the claim 
a third time, and in December 2002, the Court again granted a 
joint motion for remand.  In June 2003, the Board reopened 
the appellant's appeal and remanded the case to the RO.


FINDINGS OF FACT

1.	The veteran had active duty service from August 1971 to 
May 1977.  

2.	The Board has been notified by the Cleveland RO that the 
veteran died in November 2004.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2003).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2003).


ORDER

The appeal is dismissed.


		
DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


